DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,579,002. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.

As for claim 1, U.S. Patent 10,579,002 claims an image forming apparatus for forming an image, the image forming apparatus comprising:
a cassette on which sheets are to be stacked (Claim 1);
a photosensitive drum configured to form the image on a sheet conveyed from the cassette (Claim 1);
a transfer roller for transferring a toner image onto the sheet (Claim 10);
a double-sided conveyance path along which the sheet, which has passed the photosensitive drum, is conveyed to the photosensitive drum (Claim 1);
a sheet plate having a shape extending in a sheet conveyance direction, wherein the sheet plate includes a fitting portion on one end of the sheet plate in a longitudinal direction of the sheet plate, wherein the fitting portion is bent in a direction crossing the longitudinal direction of the sheet plate (Claim 1);
a conveyance roller configured to obliquely convey the sheet so that a side end of the sheet in a width direction is abutted on the sheet plate (Claim 1); and
a frame configured to form a part of the double-sided conveyance path and to guide the sheet conveyed along the double-sided conveyance path (Claim 1),
wherein the frame holds the transfer roller and includes a fitted portion, where the fitted portion positions the fitting portion by coming in contact with a surface of the fitting portion (Claims 1 and 10).

Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 3 of U.S. Patent No. 10,895,836. Although the claims at issue are not identical, they are not patentably distinct from each as shown below.

As for claim 1, U.S. Patent 10,895,836 claims an image forming apparatus for forming an image, the image forming apparatus comprising:
a cassette on which sheets are to be stacked (Claim 1);
a photosensitive drum configured to form the image on a sheet conveyed from the cassette (Claim 1);
a transfer roller for transferring a toner image onto the sheet (Claim 2);
a double-sided conveyance path along which the sheet, which has passed the photosensitive drum, is conveyed to the photosensitive drum (Claim 1);
a sheet plate having a shape extending in a sheet conveyance direction, wherein the sheet plate includes a fitting portion on one end of the sheet plate in a longitudinal direction of the sheet plate, wherein the fitting portion is bent in a direction crossing the longitudinal direction of the sheet plate (Claim 1);
a conveyance roller configured to obliquely convey the sheet so that a side end of the sheet in a width direction is abutted on the sheet plate (Claim 1); and
a frame configured to form a part of the double-sided conveyance path and to guide the sheet conveyed along the double-sided conveyance path (Claim 1),
wherein the frame holds the transfer roller and includes a fitted portion, where the fitted portion positions the fitting portion by coming in contact with a surface of the fitting portion (Claims 1 and 2).

As for claim 2, U.S. Patent 10,895,836 claims the image forming apparatus according to claim 1, wherein the sheet plate further includes a reference surface which the side end of the sheet is to be abutted on, and an oblique surface for guiding the sheet toward the reference surface (Claim 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,323,212 issued to Fukase (“Fukase”) in view of U.S. Patent 8,720,888 issued to Masuda et al. (“Masuda”) and U.S. Patent 5,,57,483 issued to Shoji et al. (“Shoji”).

As for claim 1, Fukase discloses an image forming apparatus (Fig. 15) for forming an image on a sheet, the image forming apparatus comprising:
a cassette (40, 41) on which sheets are to be stacked;
an image forming unit (10, 13) configured to form the image on a sheet conveyed from the cassette;
a transfer roller (12) for transferring a toner image onto the sheet;
a double-sided conveyance path (from 61 to 81 to 82 to 43) along which the sheet, which has passed the image forming unit, is conveyed to the image forming unit again; and
a frame (80) configured to form a part of the double-sided conveyance path (see Fig. 4) and to guide the sheet conveyed along the double-sided conveyance path.
Fukase does not disclose a sheet plate and a roller as recited.
However, Masuda discloses a sheet plate (70) having a shape extending in a sheet conveyance direction (see Fig. 6), wherein the sheet plate includes a fitting portion (snap-fitting prongs at right end in Fig. 5) on one end of the sheet plate in a longitudinal direction of the sheet plate, wherein the fitting portion is bent in a direction crossing the longitudinal direction of the sheet plate (see Fig. 5); and
a roller (61) configured to obliquely convey a sheet (with 63) so that a side end of the sheet in a width direction is abutted on the sheet plate (col. 8, lines 59-64).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the image forming apparatus of Fukase by including the sheet plate and roller as disclosed by Masuda in order to prevent buckling and folding during re-feeding of the sheet (Masuda: col. 12, lines 7-15) and to correct the skew of the sheet (Masuda: col. 11, lines 30-35).
Fukase as modified by Masuda discloses that the frame (Fukase: 80) holds the transfer roller (Fukase: see Fig. 4) and includes a fitted portion (Masuda: implied by Fig. 5 and col. 8, lines 33-34), where the fitted portion positions the fitting portion by coming in contact with a surface of the fitting portion (Masuda: implied by Fig. 5 and col. 8, lines 33-34).
Fukase as modified by Masuda does not disclose that the image forming unit is a photosensitive drum.  Instead, Fukase discloses that the image forming unit (10, 13) uses an intermediate transfer belt along with several photosensitive drums to transfer color images to a sheet.
However, Shoji discloses an image forming unit that is a photosensitive drum (20).  Shoji discloses that the photosensitive drum directly transfers color images (made by 22-25) to a sheet.
	Because Shoji and Fukase disclose image forming units for transferring color image to sheets, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the image forming unit (i.e. the photosensitive drum) of Shoji for the image forming unit of Fukase to achieve the predictable result of transferring color images to a sheet.

As for claim 2, Fukase as modified by Masuda and Shoji discloses that the sheet plate (Masuda: 70) further includes a reference surface (Masuda: 71) which the side end of the sheet is to be abutted on, and an oblique surface (Masuda: 73) for guiding the sheet toward the reference surface.

As for claim 3, Fukase as modified by Masuda and Shoji discloses a driven roller (Masuda: 63) configured to be driven by the conveyance roller (Masuda: 61), wherein the frame (Fukase: 80 and Masuda: 60) supports the driven roller, and wherein an axial direction of the driven roller is not parallel to an axial direction of the conveyance roller (Masuda: see Fig. 6).

As for claim 4, Fukase as modified by Masuda and Shoji discloses that the frame further includes a downstream side roller (Fukase: unlabeled roller near bottom of 80 in Fig. 4 and Masuda: 62) for conveying the sheet, and
wherein the downstream side roller is positioned at a downstream side of the sheet plate in the sheet conveyance direction (Masuda: see Fig. 4).

As for claim 7, Fukase as modified by Masuda and Shoji discloses that the sheet plate (Masuda: 70) is fixed to the frame in a state that the sheet plate is inserted in the frame (Masuda: implied by Fig. 5 and col. 8, lines 33-34).

As for claim 8, Fukase as modified by Masuda and Shoji discloses a driven roller (Masuda: 63) configured to be driven by the roller (Masuda: 61); and a roller holder (Masuda: 63A) configured to rotatably support the driven roller. 

As for claim 9, Fukase as modified by Masuda and Shoji discloses that the roller holder (Masuda: 63A) is configured to be attachable to the frame (Masuda: see Fig. 4).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,323,212 issued to Fukase (“Fukase”) in view of U.S. Patent 8,720,888 issued to Masuda et al. (“Masuda”) and U.S. Patent 5,,57,483 issued to Shoji et al. (“Shoji”) as applied to claim 4, further in view of U.S. Patent 8,342,520 issued to Kim (“Kim”).

As for claim 5, Fukase as modified by Masuda and Shoji discloses the image forming apparatus of claim 4 (see the rejection of claim 4 above).
Fukase as modified by Masuda and Shoji does not disclose that the frame further includes a downstream guide as  recited.
However, Kim discloses a frame that further includes a downstream side guide (1515) for guiding a sheet, and wherein the downstream side guide (1515) is positioned at a downstream side of a downstream side roller (1514) in the sheet conveyance direction (see Fig. 8).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the frame of Fukase, Masuda and Shoji by including the downstream side guide as disclosed by Kim in order to ensure that the sheet stays aligned as the sheet is conveyed.

Allowable Subject Matter
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	Regarding claim 10, the prior art of record and the examiner’s knowledge does not disclose or suggest a sheet plate is that positioned between a frame and a roller holder in a state that the roller holder is attached to the frame.
	Claims 11-13 depend on claim 10 and inherit the same allowable subject matter.

Response to Arguments
Applicant's arguments filed 9/28/2022 have been fully considered but they are not persuasive.
On page 7 of the Remarks, Applicant argues that the amendment to claim 1 overcomes the nonstatutory non-provisional obviousness-type double patenting rejection.  The examiner respectfully disagrees.  Despite the amendments, the rejection is maintained as described above.
On pages 8-10 of the Remarks, Applicant argues that Masuda does not disclose a roller configured to obliquely convey a sheet so that a side end of the sheet in a width direction is abutted on the sheet plate because the roller of Masuda is downstream the sheet plate.  The examiner respectfully disagrees.  Even though the roller is downstream the sheet plate, the roller can still cause a sheet to abut the sheet plate because the distance between the roller and the sheet plate is less than the length of the sheet (see Fig. 1 of Masuda) and the sheet plate first regulating surface 71 of the sheet plate is continuous with reference surface 69A.
On page 10 of the Remarks, Applicant states that Masuda does not disclose Fukase as modified by Masuda discloses that the frame holds the transfer roller and includes a fitted portion, where the fitted portion positions the fitting portion by coming in contact with a surface of the fitting portion.  The examiner respectfully disagrees.  The combination of Fukase and Masuda (and Shoji) discloses these features as described in the rejection above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853